UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-1500


TRACY E. WADE,    Administratrix   of   the   Estate     of   Richard
Brian Wade,

                Plaintiff - Appellant,

          v.

UNITED STATES OF AMERICA,

                Defendant - Appellee.



Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington.  Robert C. Chambers,
Chief District Judge. (3:12-cv-00608)


Submitted:   March 30, 2015                   Decided:    April 10, 2015


Before SHEDD, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Matthew C. Lindsay, Richard D. Lindsay, TABOR LINDSAY &
ASSOCIATES, Charleston, West Virginia, for Appellant.   R. Booth
Goodwin II, United States Attorney, Fred B. Westfall, Jr.,
Assistant United States Attorney, Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Appellant Tracy E. Wade appeals the district court’s orders

granting       judgment      to     the    Defendant    after    a   bench    trial   and

denying her Fed. R. Civ. P. 59 motion to alter or amend the

judgment.        The       Appellee       originally   contended      that    we   lacked

jurisdiction over the appeal because it was not timely filed.

We previously ordered the parties to submit supplemental briefs

addressing whether judgment was entered on a separate document

in accordance with Fed. R. Civ. P. 58(a).                     We now affirm.

       To comply with the Rule 58 separate document requirements,

“the essentials of a judgment or order [must be] set forth in a

written        document       separate        from     the    court’s     opinion      or

memorandum.”          Hughes v. Halifax Cnty. Sch. Bd., 823 F.2d 832,

835 (4th Cir. 1987).                Because the district court did not enter

its judgment on a separate document, we have jurisdiction.                            See

Fed. R. App. P. 4(a)(7)(A)(ii); United States v. Little, 392

F.3d    671,    680    &     n.15    (4th    Cir.    2004);   Caperton    v.   Beatrice

Pocahontas Coal Co., 585 F.2d 683, 690-91 (4th Cir. 1978).

       Turning to the merits, we review “judgments stemming from a

bench    trial       under    a     mixed    standard:        factual    findings     are

reviewed       for    clear       error,     whereas     conclusions     of    law    are

reviewed de novo.”                Makdessi v. Fields, __ F.3d __, 2015 WL

1062747,    *4       (4th    Cir.    Mar.    12,    2015)    (citation   and   internal

quotation marks omitted).                 “In cases in which a district court’s

                                               2
factual findings turn on assessments of witness credibility or

the weighing of conflicting evidence during a bench trial, such

findings are entitled to even greater deference.”                     Helton v.

AT&T, Inc., 709 F.3d 343, 350 (4th Cir. 2013).                  We review the

denial of a Rule 59 motion for abuse of discretion.                    Jones v.

Southpeak Interactive Corp. of Del., 777 F.3d 658, 674 (4th Cir.

2015) (citation omitted); Wilkins v. Montgomery, 751 F.3d 214,

220 (4th Cir. 2014) (citations omitted).

     We have reviewed the record and the parties’ briefs, and we

conclude   that    the   district     court   did   not   err   or    abuse   its

discretion.       Accordingly, we affirm for the reasons stated by

the district court.        See Wade v. United States, No. 3:12-cv-

00608 (S.D. W. Va. Apr. 28, 2014; Feb. 20, 2014).                    We dispense

with oral argument because the facts and legal contentions are

adequately    presented    in   the   materials     before   this     court   and

argument would not aid the decisional process.

                                                                        AFFIRMED




                                       3